SUMMARY ORDER

This appeal involves two of several serial lawsuits stemming from the New York State Department of Labor’s denial of Edward Percesepe’s 1994 application for a crane operator’s license. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews de novo a district court’s dismissal for failure to state a claim. E.g., Belliveau v. Stevenson, 123 F.3d 107, 108 (2d Cir.1997). In docket number 02-7935, dismissal is affirmed for substantially the reasons stated by the district court.
We review for abuse of discretion a district court’s denial of a recusal motion pursuant to 28 U.S.C. § 455(a), e.g., United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir.1992), and imposition of an injunction limiting a litigant’s future access to the courts, e.g., Abdullah v. Gatto, 773 F.2d 487, 488 (2d Cir.1985). We see no abuse of discretion in the district court’s indulgent consideration of Percesepe’s lawsuits.
*379As to docket number 02-9074, we affirm dismissal per the stipulation that conceded dismissal of this lawsuit if docket number 02-7935 is dismissed.
The judgments of the district court are hereby AFFIRMED.